Citation Nr: 1026029	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
April 13, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD for 
the period beginning April 13, 2005.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder, to include as secondary to PTSD.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder, to include as secondary to PTSD.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.

These matters before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD and 
assigned a 30 percent rating, effective March 1, 2002.  
Thereafter, the Veteran perfected an appeal as to the initial 
rating assigned for his service-connected PTSD.

In a November 2005 rating decision, the RO granted an increased 
rating of 70 percent effective April 13, 2005, the date of a 
private therapist's report of more severe PTSD symptoms.  The 
issue of entitlement to a higher disability rating based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

This appeal was previously before the Board in April 2008 and 
August 2008.  The Board remanded the claim so that the Veteran 
could receive corrective notice, SSA records could be obtained, 
and the Veteran could be scheduled for a VA examination.  The 
case has been returned to the Board for further appellate 
consideration.  In July 2008, the Veteran appeared before the 
undersigned Veterans' Law Judge at a hearing held at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to total disability based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  
The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a stomach 
condition, a heart condition, and for hypertension, to include as 
secondary to or aggravated by PTSD are addressed in the REMAND 
portion of the decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 13, 2005 PTSD is manifested by occupational 
and social impairment with no more than occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

3.  From April 13, 2005 PTSD is manifested by nightmares, chronic 
sleep impairment, anxiety, frequent panic attacks, suicidal 
ideation, depressed mood, decreased concentration and attention, 
and difficulty in establishing and maintaining relationships.  
However, PTSD does not result in near-continuous panic attacks, 
abnormal speech, impaired impulse control, difficulty in 
understanding complex commands, neglect of personal hygiene, 
obsessional rituals, or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  Prior to April 13, 2005, the criteria for an initial rating 
in excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).
2.  From April 13, 2005, the criteria for a rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his claim for service connection for 
PTSD in March 2002.  He was notified of the provisions of the 
VCAA by VA in correspondence dated in July 2002, April 2005, June 
2005, and September 2008.  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's duties 
in obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplement statement of 
the case (SSOC) was issued in April 2010.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  The Veteran's service 
treatment records, Social Security Administration records, and VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded VA medical examinations in December 
2002, May 2005 and January 2010 to assess the current nature of 
his disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In instances in which the veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that additional ratings may be warranted for 
different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 2004, 207-208 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009)
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 
1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is 
cognizant that a Global Assessment of Functioning score is not 
determinative by itself.

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
61
Mild symptoms (e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household)
60
?
51
Moderate symptoms (e.g., flat affect and circumstantial 

